DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 3 recites the limitation "the carboxy groups" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the carboxy group" as there is antecedent basis.
5.	Claims 4-9 are rejected as depending from claim 3.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. Electrochemical Performance of carbon nanotube-supported cobalt phthalocyanine and its nitrogen-rich derivatives for oxygen reduction, Journal of Molecular Catalysis A: Chemical, 2011, Vol. 335, pp. 89 to 96 as cited in IDS dated 11/3/20.
Regarding claim 1, Xu discloses a catalyst (abstract) comprising: a metal complex represented by formula (1) (abstract, Fig. 1); and a carbon material (abstract, 2. Experimental),

    PNG
    media_image1.png
    702
    826
    media_image1.png
    Greyscale

in formula (1), X1 to X8 each independently represent a hydrogen atom or a halogen atom, D to D4 each represent a nitrogen atom or a carbon atom wherein the carbon atom has bound thereto a hydrogen atom or a halogen atom, and M represents a metallic atom(Fig. 1).
Regarding claim 4, Xu discloses all of the claim limitations as set forth above. Xu further discloses the metal complex is a compound represented by formula (2),

    PNG
    media_image2.png
    702
    826
    media_image2.png
    Greyscale

in formula (2), X1 to X8 each independently represent a hydrogen atom or a halogen atom, and M represents a metallic atom(Fig. 1).
Regarding claim 5, Xu discloses all of  the claim limitations as set forth above. Xu further discloses a liquid composition, comprising: the catalyst according to any one of claims 1 to 4; and a liquid medium (2.3 Characterization).
Regarding claim 6, Xu discloses all of the claim limitations as set forth above. Xu further discloses  an electrode comprising: the catalyst according to any one of claims 1 to 4(abstract).
Regarding claim 7, Xu discloses all of the claim limitations as set forth above. Xu further discloses a catalyst electrode for electrochemical reaction, comprising: the catalyst according to any one of claims 1 to 4 (2. Experimental, 3.2, Oxygen reduction analysis).
Regarding claim 8, Xu discloses all of the claim limitations as set forth above. Xu further discloses a fuel cell, comprising: the electrode according to claim 6 (1. Introduction).
Regarding claim 9, Xu discloses all of the claim limitations as set forth above. Xu further discloses an air battery, comprising: the electrode according to claim 6 (1. Introduction).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. Electrochemical Performance of carbon nanotube-supported cobalt phthalocyanine and its nitrogen-rich derivatives for oxygen reduction, Journal of Molecular Catalysis A: Chemical, 2011, Vol. 335, pp. 89 to 96 as cited in IDS dated 11/3/20 as applied to claim 1 above.
Regarding claim 2, Xu discloses all of the claim limitations as set forth above. Xu does not explicitly disclose a proportion of the metal complex is 75% by mass or less with respect to a total of 100% by mass of the metal complex and the carbon material.
It would have been obvious to one of ordinary skill in the art to provide in the catalyst of Xu, a proportion of the metal complex is 75% by mass or less with respect to a total of 100% by mass of the metal complex and the carbon material in order to optimize oxygen reduction catalyst activity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
12.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. Electrochemical Performance of carbon nanotube-supported cobalt phthalocyanine and its nitrogen-rich derivatives for oxygen reduction, Journal of Molecular Catalysis A: Chemical, 2011, Vol. 335, pp. 89 to 96 as cited in IDS dated 11/3/20 as applied to claims 1 or 2 above, in view of Wang et al. (US 2017/0110719).
Regarding claim 3, Xu discloses all of the claim limitations as set forth above. Xu does not disclose the carbon material contains a carboxyl group, and a content of the carboxyl group is 20% by mass or less with respect to 100% by mass of the carbon material.
Wang teaches a porous carbon nanotube microsphere material and the preparation method and use thereof, a lithium metal-skeleton carbon composite and the preparation method thereof, a negative electrode of a secondary battery, a secondary battery, and a metal-skeleton carbon composite(abstract).  Wang teaches preferably, the aforementioned carbon nanotubes may be selected from normal carbon nanotubes, carboxylated carbon nanotubes, hydroxylated carbon nanotubes, aminated carbon nanotubes, etc. ([0092]).  Wang teaches  4 g of multi-walled carbon nanotubes with a carboxyl content of 3.86 wt % (model JCMT-95-8-20-COOH, Nanjing JCNANO Tech Co., Ltd.) were first added to 200 ml of deionized water, and 20 mL of 37% concentrated aqueous ammonia were further added(Example 1, [0108]). 
It would have been obvious to one of ordinary skill in the art to use in the catalyst of Xu, the carbon material contains a carboxyl group, and a content of the carboxyl group is 20% by mass or less with respect to 100% by mass of the carbon material as taught by Wang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724